Citation Nr: 1612644
Decision Date: 03/29/16	Archive Date: 04/25/16

On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

In March 2015, the Board remanded the claim to provide the Veteran a proper notice letter informing him of the requirements for substantiating a claim for service connection on a secondary basis and to schedule a VA examination to obtain an opinion as to whether it was at least as likely as not that the Veteran's sleep apnea was caused by or aggravated by any of his service-connected disabilities.  The July 2015 supplemental statement of the case indicates a notification letter was sent on May 8, 2015; however, this letter does not appear in the electronic claims file. The notification letter dated May 7, 2015 in the file appears to refer to a different claim and does not outline the elements regarding secondary service connection.  In addition, the Veteran underwent a VA examination in June 2015.  The Veteran s representative argues that the opinion provided regarding aggravation was inadequate.  See February 2016 Appellate Brief.  The Board finds that remand is necessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998) to provide the Veteran adequate notice and to obtain an addendum opinion regarding aggravation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To send the Veteran a proper notice letter and to obtain an addendum medical opinion.

The Veteran contends that he developed sleep apnea secondary to his service­ connected dysthymic disorder and/or coronary artery disease (CAD).

In support of his claim, the Veteran provided private treatment records from a Sleep Disorder Center indicating a diagnosis of sleep apnea and treatment with a CPAP machine. Ms. D.R., a Nurse Practitioner, submitted a statement in July 2013 indicating the Veteran's sleep apnea was "as least as likely as not due to or aggravated by his service connected heart problem or dysthymic disorder." No rationale was provided for this opinion, but, it did provide evidence of a current disability and suggest a potential link between sleep apnea and a service-connected disability.

In March 2015, the Board remanded the claim because the Veteran had not yet been afforded a VA examination.  In June 2015, the Veteran underwent an examination. The examiner concluded that the condition was less likely than not incurred in service because service treatment records did not show complaints of treatment for or a diagnosis of sleep apnea during service.  In terms of whether sleep apnea was caused by the Veteran's service-connected disabilities, the examiner indicated that based on current standard medical literature review neither disease was listed as an etiologic factor for sleep apnea.  As to aggravation, he stated simply "available information silent for aggravation."

In a February 2016 Appellate Brief, the Veteran's representative argued that the examiner failed to adequately discuss the issue of aggravation.  He requested the Board remand the claim for an additional opinion. The Board finds this request reasonable because once VA undertakes to provide an examination or obtain a medical opinion, it is obligated to insure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). As the June 2015 opinion regarding aggravation lacks a sufficient rationale, the Board cannot properly consider and evaluate the Veteran's claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

The examiner should specifically discuss whether the Veteran's service-connected psychiatric disorder and/or CAD is making his sleep apnea chronically worse, even if the CAD or psychiatric disorder did not directly cause the sleep apnea.  Pursuant to 38 C.F.R. § 3.3l0(a), aggravation must be considered prior to a denial by the Board so that in the event a denial is proper, the Veteran can be provided adequate reasons and bases that properly consider all applicable theories of entitlement.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice informing him of the requirements for substantiating a claim for service connection on a secondary basis.

2. Associate all outstanding VA treatment records with the claims file.

3. Return the claims file with the complete records and this REMAND to the examiner who provided the June 2015 VA examination, or, if the June 2015 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.

Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran 's currently diagnosed sleep apnea is aggravated by either dysthymic/depressive disorder or CAD.

It would be helpful for the Board if the examiner would provide a discussion of the relationship between the dysthymic/depressive disorder as well as CAD and sleep apnea generally, citing to medical literature as necessary to explain the physiological processes involved.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the sleep apnea is aggravated by either service-connected disability, the examiner must determine a baseline level of severity of the sleep apnea, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A . §§ 5109B, 7112 (West 2014).


KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1l00(b) (2015).





